DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 17-19 and 22-29 are pending and have been considered on the merits.

Claim Objections
Claims 17 and 25 are objected to because of the following informalities:
In order to provide proper Markush language, part d) of Claim 17 should be revised to recite “… SEQ ID NO: 9; [[or]] and”
Claim 25 should be revised to recite “… which is an ethanologenic microorganism.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 17 is confusing in its recitation of “a catalytic domain of SEQ ID NO: 7, or 8” in part (c), and “the catalytic domain of SEQ ID NO: 9” in part (d) since one cannot ascertain what portion of SEQ ID NO: 7, 8 or 9 is the catalytic domain for which a comparison should be made.  Claims 18 and 19 are rejected due to their dependency upon Claim 17.
	Claim 27 is confusing in its improper use of Markush language.  Thus, part (d) should be revised to recite “…SEQ ID NO: 7, 8, or 9; [[or]] and”.  In addition, the use of “and/or” at the end of part (e) is confusing since part (f) recites “at least one mineral and/or at least one vitamin” and these components are not within the Markush recitation of “at least one glucoamylase selected from the group consisting of”.  Claim 27 is further confusing in its recitation of “a catalytic domain of SEQ ID NO: 7, 8, or 9” in part (c), and “a linker and a catalytic domain of SEQ ID NO: 7, 8, or 9” in part (d) since one cannot ascertain what portion of SEQ ID NO: 7, 8 or 9 is the catalytic domain or linker to which the % identity comparison is to be made.  Claims 28 and 29 are rejected due to their dependency upon Claim 27.
	Claim 26 uses improper Markush language (i.e., selected from the group comprising …) and, therefore, one cannot ascertain if the claim is limited to the types of listed enzymes or whether the list of enzymes are merely certain possible embodiments within the scope of the claim.  This issue can be overcome by revising the claim to recite “… selected from the group consisting of … transferrase, [[or]] and a combination thereof.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slupska et al. (US Publication No. 2011/0039308) in view of UniProt Accession No. J4I862_9APHY (published 31 October 2012), UniProt Accession No. A0A2H3JCA1_WOLCO (published 31 January 2018) and/or Geneseq Accession No. AAY23337 (published 02 September 
1999).
	Slupska et al. describe glucoamylases and amylases and their uses (abstract).  In one embodiment, the glucoamylases and amylases are included in a human and/or animal feed, food, additive, food additive, feed additive, nutritional supplement and/or dietary supplement in order to enhance the availability of starch, i.e., to increase starch digestibility in an animal (paragraphs [0013], [0552] and [0554]).  Slupska et al. do not describe a glucoamylase having SEQ ID NO: 7, 8 or 9.
UniProt Accession No. J4I862_9APHY describes a 567 amino acid residue glucoamylase from Fibroporia radiculosa.  As shown by the sequence alignment below, the UniProt glucoamylase has an amino acid sequence which is 100% identical with SEQ ID NO: 7 of the present application. 
Wolfiporia cocos.  As shown by the sequence alignment below, the UniProt glucoamylase has an amino acid sequence which is 100% identical with SEQ ID NO: 8 of the present application.
Geneseq Accession No. AAY23337 describes a 591 amino acid residue glucoamylase from Talaromyces emersonii.  As shown by the sequence alignment below, the Geneseq glucoamylase has an amino acid sequence which is 100% identical with SEQ ID NO: 9 of the present application.
It would have been obvious to have used any or all of the glucoamylases described by UniProt Accession No. J4I862_9APHY, UniProt Accession No. A0A2H3JCA1_WOLCO or Geneseq Accession No. AAY23337 in the feed composition of Slupska et al. because it would be the simple substitution of one known element for another to obtain predictable results.  The functional characteristics recited by Claims 17 are intrinsic characteristics of the glucoamylases having SEQ ID NO: 7, 8 or 9.








SEQ ID NO: 7 (top) versus UniProt J4I862_9APHY (bottom)

    PNG
    media_image1.png
    1167
    975
    media_image1.png
    Greyscale







SEQ ID NO: 8 (top) versus UniProt A0A2H3JCA1_WOLCO (bottom)

    PNG
    media_image2.png
    1171
    975
    media_image2.png
    Greyscale







SEQ ID NO: 9 (top) versus Geneseq AAY23337 (bottom)

    PNG
    media_image3.png
    1167
    975
    media_image3.png
    Greyscale


Claims 17-19 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slupska et al. (US Publication No. 2011/0039308) in view of UniProt Accession No. J4I862_9APHY (published 31 October 2012), UniProt Accession No. A0A2H3JCA1_WOLCO (published 31 January 2018) and/or Geneseq Accession No. AAY23337 (published 02 September 1999), and further in view of Miller et al. (US Publication No. 2018/0080014).
Slupska et al., UniProt Accession No. J4I862_9APHY, UniProt Accession No. A0A2H3JCA1_WOLCO and Geneseq Accession No. AAY23337 have been discussed above.  None of those references describes the addition of a direct-fed microbial to a feed additive composition or premix.
	Miller et al. describe glucoamylases and their use (abstract).  The glucoamylases can be used in a feed composition and the feed composition can include additional components such as direct-fed microbials and yeast cultures (paragraph [0117]).
	It would have been obvious to one of ordinary skill in the art to have added direct-fed microbial or yeasts to the feed additive composition or premix of Slupska et al. because Miller et al. teach that it is beneficial to add such components to a glucoamylase-containing feed composition.

Allowable Subject Matter
Claims 22-24 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US Publication No. 2021/0040523 is the publication which corresponds to the present application.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652